Case 4:17-cv-00051-JHM-HBB Document 55 Filed 08/14/19 Page 1 of 5 PageID #: 341




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                     AT OWENSBORO

 JACK JOHNSTON, et al.,                                         )
                                                                )
                  PLAINTIFFS/COUNTER-                           )          Electronically Filed
                  DEFENDANTS,                                   )
                                                                )
 v.                                                             ) Civil Action No. 4:17-CV-00051-JHM
                                                                )
 J&B MECHANICAL, LLC,                                           )
                                                                )
                  DEFENDANT/                                    )
                  COUNTERCLAIMANT.                              )

                      JOINT MOTION FOR APPROVAL OF SETTLEMENT

         Defendant/Counterclaimant J&B Mechanical, LLC, jointly with named plaintiff Jack

 Johnston and opt-in plaintiffs1 (collectively “Plaintiffs” and together with Defendant, the

 “Parties”), through their undersigned counsel, move this Court for entry of an Order approving

 the settlement of the above-captioned lawsuit. A proposed order is attached. In support of this

 motion, the Parties state as follows:

         1.       On March 22, 2018, the Parties filed a Report of Parties’ Planning Meeting. (DN

 48). Therein, the Parties agreed to early discovery as to potential damages. Pursuant to this

 agreement, the Parties exchanged documents necessary to determine the potential damages

 associated with both the Plaintiffs’ overtime wage claims and the Defendant’s counterclaims.

 The early discovery plan was intended to facilitate the Parties’ early settlement negotiations and

 to explore settlement before the Parties incurred litigation costs and expenses.




 1
   Ten individuals, including Mr. Johnston, joined this suit during the applicable opt-in period and remain as active
 opt-in plaintiffs: Joey Floyd, Michael Fulkerson, Jason Hedgepath, Jonathan Hill, David Kitchens, Scott Moore,
 Chad Pryor, Hugh Rowe, and Brandon Tate. Former plaintiff Steven Brown joined this action but later withdrew his
 consent to become a party plaintiff. (DN 50, Brown Withdrawal).


                                                          1
Case 4:17-cv-00051-JHM-HBB Document 55 Filed 08/14/19 Page 2 of 5 PageID #: 342




           2.    Following the exchange of early discovery, the Parties engaged in settlement

 negotiations over the telephone and via email over a period of several months. As a result of

 these extensive negotiations, Plaintiffs and Defendant have reached an agreement to settle this

 matter.

           3.    The terms of the settlement are set forth in a confidential Settlement Agreement

 and General Release (the “Agreement”), a copy of which is being provided via hand-delivery to

 the District Judge’s Case Manager, contemporaneously with the filing of this joint motion, for

 the Court’s in camera review.2 Counsel for the Parties represent that the Agreement entered into

 by the Parties is an arm’s-length compromise reached after extensive negotiations.

           4.    The Parties agree that they have reached an Agreement that is a fair and

 reasonable resolution of a bona fide dispute over Fair Labor Standards Act (“FLSA”) claims,

 including an award of reasonable attorney fees, costs, and litigation expenses for Plaintiffs’

 counsel, and that they are resolving the matter to avoid the cost and time of litigating the issues,

 as well as the risks associated with continued litigation.

           5.    There are two ways in which claims under the FLSA can be settled and released

 by employees. First, Section 216(c) of the FLSA allows employees to settle and waive their

 claims under the FLSA if the settlement is supervised by the Secretary of Labor. See 29 U.S.C. §

 216(c); Lynn’s Food Stores v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in

 the context of a private lawsuit brought by an employee or employees against an employer under

 Section 216(b), employees may settle and release FLSA claims against an employer if the parties

 present the District Court with a proposed settlement and the District Court approves the



 2
   The Parties agree and acknowledge that the confidentiality of the Agreement is a material term that was
 critical to their mutual consent to the Agreement. If the Court would prefer that the Agreement be filed
 under seal, the Parties are happy to oblige.


                                                    2
Case 4:17-cv-00051-JHM-HBB Document 55 Filed 08/14/19 Page 3 of 5 PageID #: 343




 settlement. Id.; see also Schulte, Inc. v. Gangi, 328 U.S. 108, 133 n.8 (1946); Jarrad v. S.E.

 Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir. 1947).

        6.      If a settlement in an employee FLSA suit reflects “a reasonable compromise over

 issues,” such as FLSA coverage or computation of back wages that are “actually in dispute,” the

 District Court may approve the settlement “in order to promote the policy of encouraging

 settlement of litigation.” Lynn’s Food Stores, 679 F.2d at 1354. To be clear, in light of the fact

 that this matter was filed as a collective action, the parties are submitting this settlement

 agreement for Court approval solely because it resolves claims under the FLSA. The settlement

 here is not a class action settlement, as there are no absent parties affected by it, and thus there is

 no need to consider Rule 23(e).

        7.      The Agreement reflects a reasonable compromise over the issues that the District

 Court may approve in order to resolve and release the Plaintiffs’ FLSA claims against

 Defendant. The Agreement arises out of an action brought by the Plaintiffs against their former

 employer, which was adversarial in nature. As this Court is aware, this action has been hard

 fought by both sides, and the Agreement is the product of comprehensive discovery on the issue

 of potential damages, complex dispositive motion practice, and arm’s length negotiations by

 experienced counsel.

        8.      The Parties agree that this Action involves numerous bona fide disputes under the

 FLSA. Throughout this litigation, Defendant has asserted—and Plaintiffs have disputed—that

 Plaintiffs were not entitled to overtime because Plaintiffs: (1) were properly classified as exempt

 pursuant to the “Motor Carrier Act” exemption to the FLSA; (2) and they over-reported their

 hours worked and claimed entitlement to “per diem” payments on days that such payments were

 not earned pursuant to Defendant’s policy. Indeed, Defendant filed common law counterclaims




                                                   3
Case 4:17-cv-00051-JHM-HBB Document 55 Filed 08/14/19 Page 4 of 5 PageID #: 344




 of breach of duty of loyalty, fraud, negligent misrepresentation, and unjust enrichment seeking

 recovery for Plaintiffs’ submission of timesheets that over-reported hours worked and “per

 diems” earned. Defendant has also contended that it could not be held liable for liquidated

 damages because Defendant at all times had acted in good faith and with reasonable grounds for

 believing its acts or omissions were not in violation of the FLSA.

         9.      The Parties, acting with the advice of counsel, agree that the settlement reflects a

 fair and reasonable compromise over issues that are in dispute. Accordingly, the Parties

 respectfully request that the Court approve the Parties’ settlement and enter the proposed order

 tendered herewith.3

 Respectfully submitted,


 s/ Kyle F. Biesecker (w/permission)                        s/ Steven T. Clark
 Kyle F. Biesecker                                          John O. Sheller
 Andrew Dutkanych                                           Jeffrey A. Calabrese
 Biesecker Dutkanych & Macer, LLC                           Steven T. Clark
 411 Main Street                                            Stoll Keenon Ogden PLLC
 Evansville, Indiana 47708                                  500 W. Jefferson Street, Suite 2000
 kfb@bdlegal.com                                            Louisville, Kentucky 40202
 ad@bdlegal.com                                             john.sheller@skofirm.com
                                                            jeff.calabrese@skofirm.com
 and                                                        steven.clark@skofirm.com

 Lane C. Siesky                                             Counsel for Defendant/Counterclaimant
 Karolina Viehe
 Douglas K. Briody
 Siesky Law Firm, PC
 4424 Vogel Road, Suite 405
 Evansville, Indiana 47715
 lane@sieskylaw.com
 karolina@sieskylaw.com
 doug@sieskylaw.com

 Counsel for Plaintiffs/Counter-Defendants


 3
   Should the Court grant their motion, the Parties anticipate filing a Fed. R. Civ. P. 41 joint stipulation of
 dismissal with prejudice within approximately one week, per the terms of the Agreement.


                                                       4
Case 4:17-cv-00051-JHM-HBB Document 55 Filed 08/14/19 Page 5 of 5 PageID #: 345




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served via the Court’s electronic filing system,
 which will send notification to all counsel of record.



                                                   s/ Steven T. Clark
                                                   Counsel for Defendant/Counterclaimant




 120863.157164/1657048.1

                                               5
